Grace, J.
(dissenting). It would appear to be clear that the intention of chapter 79, Session Laws of 1919, which amends § 3969, Comp. Laws 1913, is to make it obligatory on the trustees of the village or the city council of the city, to disconnect and exclude farm lands from such city or village, on a proper petition presented 'complying with the requirements set forth in the statute.
The title to the act is “An. Act to Amend and Re-enact § 3969, Comp. Laws 1913, Relating to Excluding Farms Lands from the Limits of Cities, Towns, or Villages.” It shows the purpose of the statute. The body of the act provides that such land may be excluded if such land is unplatted and there are not on it certain municipal sewers, water mains, pavements, sidewalks, or other city, town, or village improvements.
It is clear, in this case, that the 35-acre tract is unplatted, and that there is not upon it any of such city improvements. It is clearly nothing but farm land. As we understand the matter, there is still a 5-acre tract of the 40-acre tract, upon which the sewer is located, and that is not sought to be excluded.
If the statute is to have any meaning or effect, it must be given a reasonable construction, and one which accords with common sense.
If, for instance, the whole tract involved were 2,000 acres of farm land, all of which lay within the corporate limits, and if a sewer were constructed which would segregate 1 acre' of land from the 2,000 acres, under the theory of the majority opinion, the whole tract would have to be retained within the city limits, and could not be excluded *478on the ground that it was farm land, and this, simply because the sewer cut off 1 acre of the whole tract, or was located on that acre.
There is just as much reason in saying that the remainder of the 2,000-acre tract should not be set off, for the reason that a sewer cuts off, or is on, 1 acrej or, in passing through the land, separates 1 acre from the mainland, as there is to say that-the 35 acres shall not be set off where there is a 5-acre tract remaining, through which the sewer extends.
The point which we wish to make clear is that the statute must have a reasonable interpretation to mean anything. Any question relating to the sewer bonds mentioned in this case, perhaps, in any event, cannot be determined in any manner, except the bondholders are parties to the action. It may be further noticed that at the time these bonds were • floated, § 3969, Comp. Laws 1913, had not been amended. At that time that statute made it discretionary with the council or trustees to exclude the land, and nothing in it was said in regard to sewers or municipal improvements. But that discretion would necessarily have to be exercised in a reasonable manner, and any proceeding of a board of trustees, etc., under said law, which was arbitrary, or was an abuse of discretion, could be remedied in a proper court. In other words, as the law then stood, a city council could exclude farm lands, even if there were sewers upon them, and it was while this law was in effect that the bonds in question wore floated. So that, if the matter of the bonds were in issue in this case, which they are not, we do not think the issue with reference thereto would be material.
Of course anyone would know that the 35-acre tract can receive no benefit from the sewer. No one lives on it that is benefited thereby. It could be excluded, and there still remain a reasonable acreage, to wit, 5 acres, in which the sewer is located and which is not sought to be excluded.
A reasonable construction of this statute would operate to exclude the 35 acres, and retain the 5-acre tract within the city. To subject the whole tract .of land for all the city improvements, which may be constructed in, upon, or about it, is virtually to confiscate the land by taxation, where that land is purely agricultural land, and can be used for nothing else.